Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

Woodfolk v. Dodrill
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-4803




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Woodfolk v. Dodrill" (2007). 2007 Decisions. Paper 923.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/923


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CLD-225                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 06-4803
                                   ________________

                           COREY LORENZO WOODFOLK,
                                             Appellant,

                                            v.

               DODRILL, Warden, USP Lewisburg; MARTIN CARLSON
                    ____________________________________

                    On Appeal From the United States District Court
                       For the Middle District of Pennsylvania
                             (D.C. Civ. No. 02-cv-00093)
                        District Judge: Honorable Yvette Kane
                            __________________________

              Submitted On A Motion For Summary Affirmance Pursuant
             to Third Circuit LAR 27.4 and I.O.P. 10.6 and/or For Possible
                      Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                    May 10, 2007

             Before: RENDELL, SMITH AND JORDAN, CIRCUIT JUDGES


                                  (Filed: June 18, 2007)
                                   _________________

                                       OPINION
                                   _________________


PER CURIAM

       Appellant Corey Lorenzo Woodfolk, a federal prisoner incarcerated at the United

States Penitentiary in Lewisburg, Pennsylvania, entered a plea of guilty in 1994 in the
United States District Court for the District of Maryland to conspiracy to distribute and

possess with intent to distribute heroin. He was sentenced to a term of imprisonment of

50 years. The United States Court of Appeals for the Fourth Circuit affirmed. United

States v. Williams, No. 94-5508, 87 F.3d 1310 (4 th Cir. June 17, 1996) (Table).

Woodfolk filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255 at D.C. Civ.

No. 97-cv-03737, which the sentencing court denied. The Fourth Circuit dismissed the

appeal but remanded for correction of a clerical error in the judgment. United States v.

Woodfolk, No. 99-6183, 191 F.3d 449 (4 th Cir. Sept. 21, 1999) (Table). Following that,

Woodfolk tried numerous times to attack his conviction and sentence in the federal

district court in Maryland. He also sought, unsuccessfully, authorization from the Fourth

Circuit to file a second or successive section 2255 motion.

       On May 17, 2001, Woodfolk filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2241 in the United States District Court for the Middle District of

Pennsylvania, claiming that he lacked an adequate and effective remedy under section

2255 to raise the following claims: a violation of the Fifth and Sixth Amendments in light

of Apprendi v. New Jersey, 530 U.S. 466 (2000), where the government failed to include

the penalty provisions of 21 U.S.C. § 841(b)(1)(A) or the elements that constitute the

conspiracy in the indictment; and a violation of the Fifth and Sixth Amendments where

the government failed to promulgate implementing regulations for 21 U.S.C. § 846

pursuant to the Administrative Procedures Act.


                                             2
       The District Court dismissed Woodfolk’s habeas petition, concluding that section

2255 is not “inadequate or ineffective” to test the legality of his detention, and thus he

cannot pursue his claims outside the context of a section 2255 motion filed in the

sentencing court. We affirmed on November 13, 2003 in Woodfolk v. Romine, C.A. No.

01-2568, holding that section 2255 is not inadequate or ineffective to raise an Apprendi

claim merely because the prisoner failed to meet the stringent gatekeeping requirements

for filing a second or successive section 2255 motion. Okereke v. United States, 307 F.3d

117, 120-21 (3d Cir. 2002).

       Meanwhile, on January 22, 2002, Woodfolk filed the instant petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241, also in United States District Court for the

Middle District of Pennsylvania. He claimed that his sentence was increased beyond the

statutory maximum in the absence of jury findings to support the enhancement, Apprendi

v. New Jersey, 530 U.S. 466, and that counsel was ineffective in this regard. The District

Court dismissed the petition in an order entered on May 31, 2002. Woodfolk appeals.

The government has moved for summary affirmance.

       We will grant the motion for summary affirmance and summarily affirm the order

of the District Court dismissing the habeas corpus petition, because it clearly appears that

no substantial question is presented by this appeal. See Third Circuit LAR 27.4 and

I.O.P. 10.6. As we previously explained, a motion to vacate sentence pursuant to 28

U.S.C. § 2255 is the exclusive means for a federal prisoner to challenge the validity of his


                                              3
conviction or sentence, unless such a motion would be inadequate or ineffective to test

the legality of the detention. Okereke, 307 F.3d at 120. Section 2255 is not inadequate or

ineffective merely because a prior motion has been unsuccessful or a petitioner is unable

to meet the stringent gatekeeping requirements for filing a second or successive section

2255 motion. Id. at 120-21; Cradle v. U.S. ex rel. Miner, 290 F.3d 536, 538-39 (3d Cir.

2002). There is a safety valve provided under 28 U.S.C. § 2255, but it is narrow, In re:

Dorsainvil, 119 F.3d 245 (3d Cir. 1997), and it does not extend to Apprendi claims.

Okereke, 307 F.3d at 120-21. As such, the District Court was without jurisdiction to

entertain this federal habeas petition.

       We will grant the motion for summary affirmance and summarily affirm the order

of the District Court dismissing the federal habeas petition.